DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s RCE filed on Feb. 15, 2021 in which claims 8 and 17 are amended. Thus, claims 1-22 are pending in the application. 
                             Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/15/2021 has been entered. 
Claim Rejections - 35 USC § 101
3.	 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified independent method Claim 7 as the claim that represents the claimed invention for analysis and is similar to other independent claims 1, 2, 8, 9, 16 and 17.
Claim 7 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 7 recites a series of steps describing the abstract idea of performing settlement of the user’s payment, e.g., the user terminal used by a user, comprising user terminal input means that accepts input of information, user terminal transmission and reception means that performs transmission and reception of data via a predetermined network, and the user terminal information processing means that performs information processing; the settlement device that performs settlement of the user's payment, comprising settlement device transmission and reception means that performs transmission and reception of the data via the network, and settlement device information processing means that performs information processing; and the settlement terminal managed by a recipient of the payment from the user, comprising settlement terminal input means that accepts the input of the information, and settlement terminal transmission and reception means that performs transmission and reception of the data via the network, wherein each of the user terminal, the settlement device, and the settlement terminal is capable of connecting to the network, wherein the methods executed by the user terminal information processing means includes: a process of accepting input of amount information that is information identifying an amount to be settled, with the user terminal input means; a process of transmitting the amount information and user information that is information identifying the user who performs the payment of the amount identified by the amount information, to the settlement device via the network with the user terminal transmission and reception means; a process of, if, in the settlement device that has received the amount information and the user information from the user terminal with the settlement device transmission and reception means, the settlement device information processing means has executed credit determination that is determination of whether or not the settlement of the payment of the amount identified by the amount information for the user identified by the user information is possible, and in a case where it has been determined in the credit determination that the settlement is possible, the settlement device information processing means has generated temporary permission information that is information indicating the determination, and the settlement device transmission and reception means has transmitted the temporary permission information to the user terminal via the network, accepting the temporary permission information by the user terminal transmission and reception means; and a process of, if the temporary permission information has been accepted from the settlement device by the user terminal, generating a one-time password, and wherein thereby, if the one-time password generated in the user terminal has been inputted from the settlement terminal input means of the settlement terminal, and the settlement terminal has sent the one-time password from the settlement terminal transmission and reception means to the settlement device via the network, on a condition that the one-time password received by the settlement device from the settlement terminal has matched the one-time password generated in the settlement device information processing means of the settlement device at the same time as the generation of the temporary permission information in the settlement device information processing means of the settlement device or later, the settlement device information processing means of the settlement device permits the payment from the user of the user terminal to an administrator of the settlement terminal with the one-time password. These limitations (with the exception of italicized portions) under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain Methods of Organizing Human Activity (commercial or legal interactions). Performing settlement of the payment involves engaging in financial transaction which is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. In addition, performing settlement of the user’s payment is nothing more than processing a payment and processing a payment have been identified as a fundamental economic practice as per the October 2019 Update: Subject Matter Eligibility, page 5).  The claim 7 also recites a user terminal, a network, a settlement device and a settlement terminal which do not necessarily restrict the claim from reciting an abstract idea.  That is, other than, a user terminal, a network, a settlement device and a settlement terminal, nothing in the claim precludes the steps from being performed as Certain Methods of Organizing Human Activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 7 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a user terminal, a network, a settlement device and a settlement terminal result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a user terminal, a network, a settlement device and a settlement terminal to be generic computer elements (see Fig. 1, [0002], [0006]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a user terminal, a network, a settlement device and a settlement terminal are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 7 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a user terminal, a network, a settlement device and a settlement terminal are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 7 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1, 2, 8, 9, 16 and 17 and hence the claims 1, 2, 8, 9, 16 and 17 are rejected on similar grounds as claim 7.
Dependent claims 3-6, 10-15 and 18-22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
 For instance in claim 3, the steps, “wherein the user information includes both a user ID inputted by the user with the user terminal input means, and unique terminal information allocated to each user terminal that is the user terminal” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
 In claim 4, the steps, “wherein the user terminal comprises position information generation means that generates position information that is information for identifying a position where the user terminal exists, and the user terminal transmission and reception means transmits the position information to the settlement device, and only if a position of the settlement terminal that has sent the one-time password from the user terminal with the settlement terminal transmission and reception means thereof is within a predetermined distance from the position identified by the position information generated in the position information generation means of the user terminal, the final determination unit of the settlement device permits the payment from the user of the user terminal to the administrator of the settlement terminal with the one-time password” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 5, the steps, “wherein the user terminal transmission and reception means transmits the position information along with the amount information and the user information to the settlement device” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 6, the steps, “wherein the user terminal input means is capable of inputting user terminal cancellation information for identifying and canceling one of settlements performed in the past with the user terminal, after the final determination unit of the settlement device has permitted the settlement, and moreover, the user terminal transmission and reception means sends the user terminal cancellation information to the settlement device via the network, and the settlement device information processing means comprises cancellation means that, when the user terminal cancellation information has been accepted, cancels the settlement identified by the user terminal cancellation information” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 10, the steps, “wherein the final determination unit permits the settlement only if a time from a predetermined time point after the user starts processing for inputting the amount information with the user terminal input means and before the final determination unit performs the final determination of the settlement, until the final determination unit performs the final determination of the settlement, is shorter than a predefined time interval”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 11, the steps, “wherein the user terminal input means is capable of inputting settlement terminal identification information that is information identifying the settlement terminal managed by the recipient of the payment from the user, and moreover, the user terminal transmission and reception means sends the settlement terminal identification information to the settlement device via the network, and the final determination unit permits the settlement only if the settlement terminal that has sent the one-time password to the settlement device has matched the settlement terminal identified by the settlement terminal identification information sent from the user terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 12, the steps, “wherein the user terminal input means is capable of inputting user terminal cancellation information for identifying and canceling one of settlements performed in the past with the user terminal, after the final determination unit of the settlement device has permitted the settlement, and moreover, the user terminal transmission and reception means sends the user terminal cancellation information to the settlement device via the network, and the settlement device information processing means comprises cancellation means that, when the user terminal cancellation information has been accepted, cancels the settlement identified by the user terminal cancellation information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 13, the steps, “wherein the settlement terminal input means is capable of inputting settlement terminal cancellation information for identifying and canceling one of settlements performed in the past with the settlement terminal, after the final determination unit of the settlement device has permitted the settlement, and moreover, the settlement terminal transmission and reception means sends the settlement terminal cancellation information to the settlement device via the network, and the settlement device information processing means comprises cancellation means that, when the settlement terminal cancellation information has been accepted, cancels the settlement identified by the settlement terminal cancellation information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 14, the steps, “wherein the settlement terminal input means is capable of inputting settlement terminal cancellation information for identifying and canceling one of settlements performed in the past with the settlement terminal, after the final determination unit of the settlement device has permitted the settlement, and moreover, the settlement terminal transmission and reception means sends the settlement terminal cancellation information to the settlement device via the network, and the cancellation means cancels the settlement when the user terminal cancellation information and the settlement terminal cancellation information have been accepted and the settlements identified by the user terminal cancellation information and the settlement terminal cancellation information have matched each other”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 15, the steps, “wherein when the final determination unit has not permitted the settlement, the final determination unit generates non-permission information that identifies which settlement has not been permitted and indicates that the settlement has not been permitted, and sends the non-permission information to the settlement device transmission and reception means; and the settlement device transmission and reception means transmits the non-permission information to the settlement terminal via the network, and the settlement device that has accepted the non-permission information notifies an administrator of the settlement device of which settlement has not been permitted”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 18, the steps, “printing the one-time password generated in the user terminal according to claim 2, on paper”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 19, the steps, “wherein a part of the one-time password is printed on one side of the paper, and a rest part of the one-time password is printed on another side of the paper, respectively”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 20, the steps, “printing information for identifying the one-time password generated in the user terminal according to claim 2, on paper”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 21, the steps, “wherein information for identifying a part of the one-time password is printed on one side of the paper, and information for identifying a rest part of the one-time password is printed on another side of the paper, respectively”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 22, the steps, “wherein a face of a person scheduled to use the cash voucher is printed on the paper”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 


Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 7-9, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, JP Patent Application Publication Number 2010/061318 in view of Wakamoto, JP Patent Application Publication Number 2012/048694. 
Regarding Claim 1,     
Nakamura teaches,
a user terminal used by a user, comprising user terminal input means that accepts input of information, user terminal transmission and reception means that performs transmission and reception of data via a predetermined network, and user terminal information processing means that performs information processing (See at least Abstract, [0001- 0004], a plurality of user terminals used by individual users and that are configured to be able to send data to the authentication device via the network. There is also an intermediary device that is configured to be able to receive data generated by the user terminals); 
a settlement device that performs settlement of the user's payment, comprising settlement device transmission and reception means that performs transmission and reception of the data via the network, and settlement device information processing means that performs information processing (See at least Abstract, [0004]); 
a settlement terminal managed by a recipient of the payment from the user, comprising settlement terminal input means that accepts the input of the information, and settlement terminal transmission and reception means that performs transmission and reception of the data via the network (See at least Abstract, [0004-0006], [0062]);
wherein each of the user terminal, the settlement device, and the settlement terminal is capable of connecting to the network (See at least Abstract, [0004], [0062]);
However, Nakamura does not teach,
wherein the user terminal is capable of inputting amount information that is information identifying an amount to be settled, with the user terminal input means, and transmits the amount information and user information that is information identifying the user who performs the payment of the amount identified by the amount information, to the settlement device via the network with the user terminal transmission and reception means; and moreover, the user terminal information processing means comprises a user terminal OTP generation unit that generates a one-time password 
wherein the settlement device receives the amount information and the user information from the user terminal with the settlement device transmission and reception means; the settlement device information processing means comprises a credit determination unit that, if the settlement device transmission and reception means has received the amount information and the user information, executes credit determination that is determination of whether or not the settlement of the payment of the amount identified by the amount information for the user identified by the user information is possible, and if it is determined in the credit determination that the settlement is possible, generates temporary permission information that is information indicating the determination; the settlement device information processing means also comprises a final determination unit that performs final determination of the settlement, and a settlement device OTP generation unit that generates the one-time password identical to that of the user terminal; and the settlement device transmission and reception means transmits the temporary permission information generated by the credit determination unit to the user terminal via the network. 
Wakamoto, however, teaches,
wherein the user terminal is capable of inputting amount information that is information identifying an amount to be settled, with the user terminal input means, and transmits the amount information and user information that is information identifying the user who performs the payment of the amount identified by the amount information, to the settlement device via the network with the user terminal transmission and reception means; and moreover, the user terminal information processing means comprises a user terminal OTP generation unit that generates a one-time password (See at least [0014-0016], [0020], “​The generation of the settlement password is the UIM (User Identity Module) provided in the mobile communication terminal and the OTP (OTP: One Time Password) generated by the manager server on the basis of the login password of the registration by the user, and a different password can be generated and used at ease even when the user sees the settlement password from others”).
wherein the settlement device receives the amount information and the user information from the user terminal with the settlement device transmission and reception means; the settlement device information processing means comprises a credit determination unit that, if the settlement device transmission and reception means has received the amount information and the user information, executes credit determination that is determination of whether or not the settlement of the payment of the amount identified by the amount information for the user identified by the user information is possible, and if it is determined in the credit determination that the settlement is possible, generates temporary permission information that is information indicating the determination; the settlement device information processing means also comprises a final determination unit that performs final determination of the settlement, and a settlement device OTP generation unit that generates the one-time password identical to that of the user terminal; and the settlement device transmission and reception means transmits the temporary permission information generated by the credit determination unit to the user terminal via the network (See at least [0014-0016], [0020], it speaks to generating a settlement password serving as a one-time password after credit checking);  
wherein when the temporary permission information is accepted from the settlement device by the user terminal at the user terminal transmission and reception means, the user terminal OTP generation unit generates the one-time password; and if the one-time password generated in the user terminal has been inputted from the settlement terminal input means of the settlement terminal, and the settlement terminal has sent the one-time password from the settlement terminal transmission and reception means to the settlement device via the network, on a condition that the one-time password received by the settlement device from the settlement terminal has matched the one-time password generated in the settlement device OTP generation unit of the settlement device at the same time as the generation of the temporary permission information in the credit determination unit of the settlement device or later, the final determination unit of the settlement device permits the payment from the user of the user terminal to an administrator of the settlement terminal with the one-time password (See at least [0014-0016], [0020]). 
Both Nakamura and Wakamoto are in the same technical field of credit card settlements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Nakamura to include the above-noted disclosure of Wakamoto.  The motivation for combining these references would have been to provide a settlement system employing one-time authentication as illustrated by Wakamoto. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 3,     
Nakamura teaches,
wherein the user information includes both a user ID inputted by the user with the user terminal input means, and unique terminal information allocated to each user terminal that is the user terminal ([0004-0008]).
Regarding Claim 11,     
Wakamoto teaches,
wherein the user terminal input means is capable of inputting settlement terminal identification information that is information identifying the settlement terminal managed by the recipient of the payment from the user, and moreover, the user terminal transmission and reception means sends the settlement terminal identification information to the settlement device via the network ([0014-0016], [0020]). 
the final determination unit permits the settlement only if the settlement terminal that has sent the one-time password to the settlement device has matched the settlement terminal identified by the settlement terminal identification information sent from the user terminal ([0014-0016], [0020]). 
Regarding Claim 15,     
Wakamoto teaches,
wherein when the final determination unit has not permitted the settlement, the final determination unit generates non- permission information that identifies which settlement has not been permitted and indicates that the settlement has not been permitted, and sends the non-permission information to the settlement device transmission and reception means; and the settlement device transmission and reception means transmits the non-permission information to the settlement terminal via the network, and the settlement device that has accepted the non-permission information notifies an administrator of the settlement device of which settlement has not been permitted ([0014-0016], [0020]). 
Regarding claims 2, 7, 8, 9, 16 and 17
Independent claims 2, 7, 8, 9, 16 and 17 are substantially similar to independent claim 1, and hence rejected on similar grounds.
7.	Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Wakamoto and in further view of Inoue, JP Patent Application Publication Number, 2015/152952.
Regarding Claim 4,     
Nakamura in view of Wakamoto teach all the limitations of claim 2,
However, the combination of Nakamura and Wakamoto do not teach,
wherein the user terminal comprises position information generation means that generates position information that is information for identifying a position where the user terminal exists, and the user terminal transmission and reception means transmits the position information to the settlement device;
only if a position of the settlement terminal that has sent the one-time password from the user terminal with the settlement terminal transmission and reception means thereof is within a predetermined distance from the position identified by the position information generated in the position information generation means of the user terminal, the final determination unit of the settlement device permits the payment from the user of the user terminal to the administrator of the settlement terminal with the one-time password.
Inoue, however, teaches,
wherein the user terminal comprises position information generation means that generates position information that is information for identifying a position where the user terminal exists, and the user terminal transmission and reception means transmits the position information to the settlement device ([0057-0059]).
only if a position of the settlement terminal that has sent the one-time password from the user terminal with the settlement terminal transmission and reception means thereof is within a predetermined distance from the position identified by the position information generated in the position information generation means of the user terminal, the final determination unit of the settlement device permits the payment from the user of the user terminal to the administrator of the settlement terminal with the one-time password ([0057-0059]). 
 Nakamura, Wakamoto and Inoue are in the same technical field of credit card settlements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Nakamura and Wakamoto to include the above-noted disclosure of Inoue.  The motivation for combining these references would have been to mitigate risks by performing user authentication prior to performing the credit as illustrated by Inoue. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 5,     
The combination of Nakamura, Wakamoto and Inoue teach all the limitations of claim 4,
In addition, Inoue teaches,
wherein the user terminal transmission and reception means transmits the position information along with the amount information and the user information to the settlement device ([0057-0059]).
Regarding Claim 6,     
Nakamura in view of Wakamoto teach all the limitations of claim 2,
However, the combination of Nakamura and Wakamoto do not teach,
wherein the user terminal input means is capable of inputting user terminal cancellation information for identifying and canceling one of settlements performed in the past with the user terminal, after the final determination unit of the settlement device has permitted the settlement, and moreover, the user terminal transmission and reception means sends the user terminal cancellation information to the settlement device via the network ;
the settlement device information processing means comprises cancellation means that, when the user terminal cancellation information has been accepted, cancels the settlement identified by the user terminal cancellation information
Inoue, however, teaches,
wherein the user terminal input means is capable of inputting user terminal cancellation information for identifying and canceling one of settlements performed in the past with the user terminal, after the final determination unit of the settlement device has permitted the settlement, and moreover, the user terminal transmission and reception means sends the user terminal cancellation information to the settlement device via the network (Abstract, [0010], [0032], [0056]);
the settlement device information processing means comprises cancellation means that, when the user terminal cancellation information has been accepted, cancels the settlement identified by the user terminal cancellation information (Abstract, [0010], [0029-0032], [0034]).
Regarding Claims 12, 13 and 14,
Claims 12, 13 and 14 are substantially similar to claim 6, and hence rejected on similar grounds.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Wakamoto and in further view of Nishioka, JP Patent Application Publication Number, 2001/209616.
Regarding Claim 10,     
Nakamura in view of Wakamoto teach all the limitations of claim 9,
However, the combination of Nakamura and Wakamoto do not teach,
wherein the final determination unit permits the settlement only if a time from a predetermined time point after the user starts processing for inputting the amount information with the user terminal input means and before the final determination unit performs the final determination of the settlement, until the final determination unit performs the final determination of the settlement, is shorter than a predefined time interval.
Nishioka, however, teaches,
wherein the final determination unit permits the settlement only if a time from a predetermined time point after the user starts processing for inputting the amount information with the user terminal input means and before the final determination unit performs the final determination of the settlement, until the final determination unit performs the final determination of the settlement, is shorter than a predefined time interval ([0015]). 
 Nakamura, Wakamoto and Nishioka are in the same technical field of credit card settlements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Nakamura and Wakamoto to include the above-noted disclosure of Nishioka.  The motivation for combining these references would have been to provide the expiration time for the one- time password generated in the user terminal and thereby prevent fraudulent transactions as illustrated by Nishioka. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
9.	Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Wakamoto and in further view of Sotozono, JP Patent Application Publication Number, 2005/313438.
Regarding Claims 18, 19 and 22,     
Nakamura in view of Wakamoto teach all the limitations of claim 2,
However, the combination of Nakamura and Wakamoto do not teach,
printing the one-time password generated in the user terminal according to claim 2, on paper.
wherein a part of the one-time password is printed on one side of the paper, and a rest part of the one-time password is printed on another side of the paper, respectively.
wherein a face of a person scheduled to use the cash voucher is printed on the paper.
Sotozono, however, teaches, 
A cash voucher made by:
printing the one-time password generated in the user terminal according to claim 2, on paper (Fig.1, [0017-0019]). 
wherein a part of the one-time password is printed on one side of the paper, and a rest part of the one-time password is printed on another side of the paper, respectively (Fig.1, [0017-0019]).
wherein a face of a person scheduled to use the cash voucher is printed on the paper (Fig.1, [0017-0020]).
Nakamura, Wakamoto, and Sotozono are in the same technical field of credit card settlements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Nakamura and Wakamoto to include the above-noted disclosure of Sotozono.  The motivation for combining these references would have been to provide the ability to perform the payment to the other party as illustrated by Sotozono. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 20 and 21,     
Nakamura in view of Wakamoto teach all the limitations of claim 2,
However, the combination of Nakamura and Wakamoto do not teach,
printing information for identifying the one-time password generated in the user terminal according to claim 2, on paper.
wherein information for identifying a part of the one-time password is printed on one side of the paper, and information for identifying a rest part of the one-time password is printed on another side of the paper, respectively.
Sotozono, however, teaches, 
printing information for identifying the one-time password generated in the user terminal according to claim 2, on paper (Fig.1, [0017-0019]).
wherein information for identifying a part of the one-time password is printed on one side of the paper, and information for identifying a rest part of the one-time password is printed on another side of the paper, respectively (Fig.1, [0017-0019]). 
Nakamura, Wakamoto, and Sotozono are in the same technical field of credit card settlements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Nakamura and Wakamoto to include the above-noted disclosure of Sotozono.  The motivation for combining these references would have been to provide the ability to perform the payment to the other party as illustrated by Sotozono. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
10.     Applicant’s remarks regarding the 112(a) have been considered and are made a matter of record. 
11.       Applicant's arguments filed dated 02/15/2021 have been fully considered but they are not persuasive due to the following reasons:    
	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2, Applicant states that (page 20), “the additional element integrates the judicial exception into a practical application.”
          Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
               In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The limitations of claim 7 do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The advantages over conventional systems are directed towards improving the abstract idea. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The additional elements of a user terminal, a network, a settlement device and a settlement terminal result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a user terminal, a network, a settlement device and a settlement terminal to be generic computer elements (see Fig. 1, [0002], [0006]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. 
12. 	With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (pages 20-21), “Claim 7 includes the limitation of "a process of, if the temporary permission information has been accepted from the settlement device by the user terminal, generating a one-time password ". This limitation, at least, constitutes the "additional elements that amount to significantly more than the judicial exception" defined in Step 2B. To generate a one-time password by the user terminal when the settlement is allowed is not well- understood, routine, conventional activities previously known to the industry. As such, the claim amounts to significantly more than any alleged abstract idea recited by the claims.”        
          The examiner respectfully disagrees. One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). The additional elements in the claim are a user terminal, a network, a settlement device and a settlement terminal. As per the rejection above, the specification describes the additional elements of a user terminal, a network, a settlement device and a settlement terminal to be generic computer elements (see Fig.1, [0002], [0006]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform its’ respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  
          Thus, these arguments are not persuasive. 
13.     Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, pages 21-23) are acknowledged, however they are not persuasive. 
          In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
14.	Applicant argues that (page 22), “Just like Nakamura, Wakamoto uses the one-time password only for user authentication. The one-time password does not "have monetary value". 
          Examiner respectfully disagrees and notes that the combination of Nakamura and Wakamoto teach all the limitations as claimed in claim 1. The cited paragraphs of Nakamura and Wakamoto respectively in the office action dated 09-14-2020 provides for all the limitations of claim 1 considering the broad interpretation of the limitations. Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For instance, the claim language does not explicitly recite the one-time password having any monetary value. The virtual balance information associated with the one-time password is not equivalent to the one-time password having any monetary value. Based on the specification, the monetary value appears to be associated with the value of funds on the virtual card, not value of the password. Hence, the applicant’s argument about the one-time password having monetary value is not persuasive as monetary value is not claimed. 
	As explained in the office action, Wakamoto teaches in paragraphs [0014-0016] and [0020] generating the settlement password which is a one-time password after a credit check. Hence, the combination of Nakamura and Wakamoto teaches all the limitations as claimed in claim 1. Thus, the applicant’s arguments are not persuasive. 
				Prior Art made of Record
15.     The following prior art made of record and not relied upon is considered pertinent : 
	    Stringfellow et al., U.S. 2010/0174620 A1 relates to a payment system and method of processing payment authorization requests for payment transactions to be conducted via a data communications network.
Conclusion
16.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693                 

May 13, 2021

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 13, 2021